DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-23, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101











1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









2.	Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 recites a process, which is a statutory category of invention.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 recites:
“receiving information for an initial destination location for a trip;”, “determining that the initial destination location is unavailable for the trip;”, “identifying one or more attributes based on the information;”, “conducting a search for a plurality of suggested locations having attributes in common with the one or more identified attributes;”, “ranking the plurality of suggested locations;” and “providing, one or more of the plurality of suggested locations to a user based on the ranking;”
The above limitations describe a series of steps for providing suggested locations for a trip which encompasses commercial interactions (i.e., marketing or sales activities or behaviors, and business relations). The series of steps including receiving, determining, identifying, conducting, ranking, and providing involve activities that may be performed by a user seeking a business location for a trip. As such, these limitations can be reasonably characterized as falling within the “certain methods of organizing human activity” grouping of abstract ideas.  Thus, the claims recite an abstract idea.   
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “by one or more server computing devices”, “a client computing device”, “display” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
	The other additional elements of “a method of providing suggested locations for a trip using a transportation service” is/are merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “by one or more server computing devices”, “a client computing device”, “display” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
8.	Claims 2-23 are dependent of claim 1.
For example, claim 2 recites “wherein the information identifies an item”, claim 3 recites “wherein the information identifies the initial destination location by a business name”, claim 4 recites “wherein the information identifies a type of business”, claim 5 recites “wherein determining that the initial destination location is not available is based on whether the initial destination location is within a service area of the transportation service”, claim 6 recites “wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location.”, claim 7 recites “wherein determining that the initial destination location is not available is based on whether the information is specific enough to identify a particular business location”, claim 8 recites “wherein the one or more attributes include terms input for the initial destination location by the user.”, claim 9 recites “wherein the one or more attributes are identified by looking up the initial destination location in a location database.”, claim 10 recites “wherein the one or more attributes includes text used in feedback descriptions for the initial destination location.”, “claim 11 recites “wherein the one or more attributes is determined from log data collected by autonomous vehicles.”, claim 12 recites “wherein the ranking is based on the user's current location.”, claim 13 recites “wherein the ranking is based on a future expected location for the user.”, claim 14 recites “identifying the future expected location from calendar information of the user.”, claim 15 recites “wherein the ranking is based on the user's trip history with the transportation service.”, claim 16 recites “wherein the ranking is based on whether the user's trip history indicates that the user has taken a trip to any of the plurality of suggested locations.”, claim 17 recites “wherein the ranking is based on a number of times the user has taken a trip to any of the plurality of suggested locations identified in the user's trip history.”, claim 18 recites “ wherein the ranking is based on whether the user's location history indicates that the user prefers one type of location over another type of location.”, claim 19 recites “wherein the one type of location is a chain business and the another type of location is an independent business.”, claim 20 recites “wherein the ranking is based on an ease of picking up or dropping off passengers at any of the plurality of suggested locations.”, claim 21 recites “wherein the ranking is based on whether any of the plurality of suggested locations include a designated pickup or drop off area.”, claim 22 recites “ wherein providing the one or more of the plurality of suggested locations includes providing for display an indication of why the initial destination location is unavailable.”, claim 23 recites “wherein providing the one or more of the plurality of suggested locations includes providing for display an indication of why each of the one or more of the plurality of suggested locations is provided.” all further describe the information/data necessary to carry out the abstract idea. While some of the limitations may narrow how the abstract idea may be performed, none of the limitations make the claimed invention any less abstract.  None of these limitations integrate the judicial exception into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-5 and 7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2021/0201212) in view of Aula (9,599,477).

With respect to claim 1, Tang discloses 
a method of providing suggested locations for a trip using a transportation service (Figs. 6A and 6B, ¶ 0033, 0069-0086: discloses methods for ranking alternative destination recommendations. The system may include a ridesharing platform that facilitates transportation service by accepting requests for trips.), the method comprising: 
receiving, by one or more server computing devices, from a client computing device information for an initial destination location for a trip (¶ 0038, 0070, 0079: discloses block 601 includes receiving by a computing server of a ridesharing platform from a terminal device a trip request that comprises a destination.); 
identifying, by the one or more server computing devices, one or more attributes based on the information (¶ 0080: discloses block 606 includes determining one or more feature of the initial destination such as a business type of the initial destination and a location of the initial destination.); 
conducting, by the one or more server computing devices, a search for a plurality of suggested locations having attributes in common with the one or more identified attributes (¶ 0086: discloses determining a quantified similarity between the initial destination and alternative destination based on first and second keywords associated with the initial destination and alternate destination.); 
ranking, by the one or more server computing devices, the plurality of suggested locations (¶ 0077, 0083: discloses determining a ranking score for each of the alternative destinations.); and 
providing, by the one or more server computing devices, one or more of the plurality of suggested locations for display on the client computing devices to a user based on the ranking. (¶ 0074, 0085: discloses block 604 includes sending by the computing server to the terminal device the one or more alternate destinations. Method 600B includes displaying by the computing device of the ridesharing platform at least one of the alternative destinations on the terminal device with a highest score.)
Tang does not explicitly disclose the limitation of determining, by the one or more server computing devices, that the initial destination location is unavailable for the trip
However, Aula is within the same field of endeavor as the claimed invention and is related to maneuvering a user to a destination. (Col. 3:54-66)
determining, by the one or more server computing devices, that the initial destination location is unavailable for the trip (col. 3:54-66, col. 17:1-9: discloses a user may provide a destination location for a trip to a centralized dispatching system via a client computing device.  The destination location may be outside of a service area.  The user may be provided with a proposed destination location as well as other information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tang to include the step of determining that the initial destination location is unavailable for the trip, as disclosed by Aula to achieve the claimed invention.  As disclosed by Aula, the motivation for the combination would have been to better serve the user and provide the user with locations or areas within a service area that are closest, more convenient, or otherwise relevant to the initial destination location. (cols.3-4:54-67) 


With respect to claim 2, the combination of Tang and Aula discloses the method of claim 1, 
wherein the information identifies an item. (¶ 0036, 0038: Tang discloses the trip information includes food.)

With respect to claims 3 and 4, the combination of Tang and Aula discloses the method of claim 1, 
wherein the information identifies the initial destination location by a business name and/or a type of business (¶ 0036, 0038, 0040: Tang discloses a business type of the destination trip request…point of interest locations.)

With respect to claim 5, the combination of Tang and Aula discloses the method of claim 1, 
wherein determining that the initial destination location is not available is based on whether the initial destination location is within a service area of the transportation service. (col. 3:54-66, col. 17:1-9: Aula discloses a user may provide a destination location for a trip to a centralized dispatching system via a client computing device.  The destination location may be outside of a service area.  The user may be provided with a proposed destination location as well as other information.)

With respect to claim 7, the combination of Tang and Aula discloses the method of claim 1, 
wherein determining that the initial destination location is not available is based on whether the information is specific enough to identify a particular business location. (¶ 0050: Tang discloses it may be determined whether the trip purpose belongs to a preset group of categories.  If not, there may be no alternative destination to be offered for the trip.)

With respect to claim 8, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes include terms input for the initial destination location by the user. (¶ 0073, 0080: Tang discloses the one or more features include a classification of a business type of the initial destination and a location of the initial destination.  The one or more alternative destinations share one or more features with the designation of the trip request.)

With respect to claim 9, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes are identified by looking up the initial destination location in a location database. (¶ 0039-0040: Tang discloses classifying trip purpose categories based on the destination of the trip.)

With respect to claim 10, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes includes text used in feedback descriptions for the initial destination location. (¶ 0051: Tang discloses riders selections may be recorded and accumulated to learn one or more categories in which riders will select the recommendations.)

With respect to claim 11, the combination of Tang and Aula discloses the method of claim 1, 
wherein the one or more attributes is determined from log data collected by autonomous vehicles. (¶ 0031-0032, 0034: Tang discloses the computing devices may each be associated with one or more autonomous vehicles.  The computing system 102 may communicate with computing devices as a ridesharing platform)

With respect to claim 12, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on the user's current location. (¶ 0055: Tang discloses when the rider specifies an initial origin the platform may automatically recommend origins for the rider to consider.)

With respect to claim 13, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on a future expected location for the user. (¶ 0058, 0061: Tang discloses ranking based on a probability that the rider will choose a trip option to the alternative destination.)

With respect to claim 14, the combination of Tang and Aula discloses the method of claim 13, further comprising, identifying the future expected location from calendar information of the user. (¶ 0059, 0061: Tang discloses the alternative destination candidates may be ranked by temporal and other information, i.e., day of week, hour of day, weather.)

With respect to claim 15, the combination of Tang and Aula discloses the method of claim 1, 
wherein the ranking is based on the user's trip history with the transportation service. (¶ 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information.)

With respect to claim 16, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on whether the user's trip history indicates that the user has taken a trip to any of the plurality of suggested locations. (¶ 0048, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The information from historical trips includes travel frequency to the destination.)


With respect to claim 17, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on a number of times the user has taken a trip to any of the plurality of suggested locations identified in the user's trip history. (¶ 0048, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The information from historical trips includes travel frequency to the destination on weekdays and travel frequency to the destination on weekends.)

With respect to claim 18, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on whether the user's location history indicates that the user prefers one type of location over another type of location. (¶ 0048, 0052, 0058, 0061: Tang discloses alternative destinations may be ranked based on historical trip requests associated with the rider…the rider’s historical information. The one or more alternative destination candidates may be generated by the rider’s preference.)

With respect to claim 19, the combination of Tang and Aula discloses the method of claim 18, 
wherein the one type of location is a chain business (¶ 0036, 0038, 0061: Tang discloses a destination…assuming the rider’s initial destination is “McDonald’s”) and the another type of location is an independent business. (¶ 0036, 0038: discloses point of interest locations)

With respect to claim 20, the combination of Tang and Aula discloses the method of claim 15, 
wherein the ranking is based on an ease of picking up or dropping off passengers at any of the plurality of suggested locations. (¶ 0042, 0046: Tang discloses recommending the one or more alternative destinations to the rider’s computing device. The ranking of trip options to alternative destinations may be based on carpool matching probabilities.  For example, the recommended destinations may have a higher carpool matching rate than the initial destination)

With respect to claim 21, the combination of Tang and Aula discloses the method of claim 15,
wherein the ranking is based on whether any of the plurality of suggested locations include a designated pickup or drop off area. (¶ 0059, 0061: Tang discloses the alternative destination candidates may be ranked by attributes of the alternative destination) 

With respect to claim 22, Tang discloses the method of claim 1, 
wherein providing the one or more of the plurality of suggested locations (¶ 0074, 0085: discloses block 604 includes sending by the computing server to the terminal device the one or more alternate destinations. Method 600B includes displaying by the computing device of the ridesharing platform at least one of the alternative destinations on the terminal device with a highest score.)
Tang does not explicitly discloses providing for display an indication of why the initial destination location is unavailable.
However, Aula discloses:
providing for display an indication of why the initial destination location is unavailable (col. 3:54-67: discloses the user may be provided with a proposed alternative destination location as well as other information such as that the location “is too far away” and “the service is not available” in order to better serve the user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Tang to include the step of providing for display an indication of why the initial destination location is unavailable, as disclosed by Aula to achieve the claimed invention.  As disclosed by Aula, the motivation for the combination would have been to better serve the user and provide the user with locations or areas within a service area that are closest, more convenient, or otherwise relevant to the initial destination location. (cols.3-4:54-67) 
 
With respect to claim 23, the combination of Tang and Aula discloses the method of claim 1, 
wherein providing the one or more of the plurality of suggested locations includes providing for display an indication of why each of the one or more of the plurality of suggested locations is provided. (¶ 0029: Tang discloses recommending alternative destinations to a user according to the user’s trip request.  Recommending alternative destinations may be beneficial because the recommended alternative destinations may provide new experiences.  ¶ 0030: discloses the alternative destination recommendation method may provide metrics like monetary cost and travel time of the alternative trips to help riders make better decisions.)

12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Aula in further view of Bourque (2010/0168994).

With respect to claim 6, the combination of Tang and Aula does not explicitly disclose the method of claim 1, 
However, Bourque is within the same field of endeavor of the claimed invention and is related to a navigation system that generates search query results based upon travel related information and contextual information. (abstract)
wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location. (¶ 0012: discloses the historical database 16 can include previous destination specific information, which can affect the ranking and prioritization of that particular result. By example, the operating hours of a previously visited business is stored in the database 16. If the search query is performed outside of the business' operating hours, or the estimated time of travel to the destination added to query time would be outside of the operating hours, then the destination is given a lower rank or removed from the results completely.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung and Aula, to include the step for wherein determining that the initial destination location is not available is based on whether a time for the trip would be outside of business hours for a business at the initial destination location, as disclosed by Bourque to achieve the claimed invention.  As disclosed by Bourque, the motivation for the combination would have been to remove the business from the results completely which provides an advantage of enhanced search results related to the point of interest. (¶ 0002, 0012)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mowatt (2018/0107951) discloses (abstract: A customized location-specific trip generation service manages a trips data resource and provides customized location-specific trips. The trips data resource can include a plurality of trips, each trip having two or more individually specified destinations and associated metadata. The service can obtain geographical information and user information from user input of a request for customized location-specific trip generation; and identify a set of relevant trips from at least the trips data resource, based on the geographical information and the user information. The set of relevant trips may be provided to a source of the request.)
	Reddy (2018/0095977) discloses (abstract: A travel coordination system identifies geographic locations responsive to a location search request. The geographic locations are organized into a plurality of hierarchical geohash levels, each geohash level mapping the geographic location into a geohash of a different area. The locations search request designates a search context for the search, such as whether the user is searching for an origin of a trip or a destination. The context of the search can be used to determine a geohash level for selecting candidate search results. The candidate search results may be scored based on the context using prior user selections and trips scheduled with the trip coordination system. A geohash and context associated with the user's request may be used to modify a scoring function of the candidate search results based on prior trips.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629